Citation Nr: 1015470	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  08-13 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected eczema/rosacea, currently evaluated 30 
percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected right arm carpal tunnel release, currently 
evaluated 10 percent disabling.

3.  Entitlement to service connection for a respiratory 
disorder, to include asthma, bronchitis, and allergic 
rhinitis.

4.  Entitlement to service connection for a left ankle 
disability.  

5.  Entitlement to an increased (compensable) disability 
rating for service-connected chondromalacia patella of the 
left knee.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected chondromalacia patella of the 
right knee.

7.  Entitlement to an increased (compensable) disability 
rating for service-connected right sacroiliac joint 
dysfunction.

8.  Entitlement to service connection for a heart disability.

9.  Entitlement to total disability based upon individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine 
Corps from January 1984 to September 2004. 

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a November 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  The RO in Detroit, Michigan has original 
jurisdiction over the Veteran's claims.  

Procedural history

In the above-referenced November 2006 rating decision, the RO 
granted the Veteran's service-connection claims for 
eczema/rosacea [evaluated 30 percent disabling], carpal 
tunnel release of the right wrist [evaluated 10 percent 
disabling], chondromalacia patella of the right and left knee 
[evaluated noncompensably (zero percent) disabling 
respectively], and for a right sacroiliac joint dysfunction 
[also evaluated noncompensably disabling].  The Veteran 
disagreed with each of these initially assigned disability 
ratings and perfected an appeal as to each of these five 
issues.

The RO also denied the Veteran's service-connection claims 
for asthma/bronchitis/rhinitis, a heart condition, and a left 
ankle condition in the November 2006 rating decision.  The 
Veteran similarly disagreed with these decisions, and 
perfected an appeal as to these three issues as well.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the Court held that a claim for a TDIU due to 
service-connected disability is part and parcel of an 
increased rating claim when such claim is raised by the 
record.  As discussed in further detail below, TDIU was 
denied by an unappealed rating decision in June 2009.  At 
that time, the Veteran did not meet the minimum threshold 
disability rating contained in 38 C.F.R. § 4.16.  However, as 
indicated below, the Board has awarded the Veteran's claims 
for higher ratings for her skin and right wrist disabilities 
and awarded service connection for other disabilities.  In 
light of the Court's holding in Rice, the Board has 
considered the TDIU claim as part of her pending increased 
rating claims and is listing the raised TDIU claim as an 
issue.  

Issues not on appeal

In November 2006, the RO denied the Veteran's service-
connection claims for hearing loss and vision problems.  To 
the Board's knowledge, the Veteran has not disagreed with 
these decisions.  Accordingly, they are not in appellate 
status.          See Archbold v. Brown, 9 Vet. App. 124, 130 
(1996) [pursuant to 38 U.S.C.A.             § 7105(a), the 
filing of a notice of disagreement initiates appellate review 
in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].



Remanded issues

The Veterans right and left knee, right sacroiliac joint, 
heart disability and TDIU claims are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
FINDINGS OF FACT

1.  The Veteran's service-connected eczema/rosacea involves 
50 percent of the entire body and is treated without the use 
of oral corticosteroids or immunosuppressive drugs.

2.  Prior to December 15, 2008, the Veteran's right arm 
disability is manifested by incomplete paralysis below the 
elbow which is mildly severe.  

3.  From December 15, 2008, the Veteran's right arm 
disability is manifested by incomplete paralysis below the 
elbow which is moderately severe.

4.  The evidence does not show that the Veteran's skin or 
right arm disabilities are so exceptional or unusual that 
referral for extraschedular consideration by the designated 
authority is required.

5.  The record does not show by clear and unmistakable 
evidence that the Veteran's asthma pre-existed her enlistment 
in 1984.

6.  The evidence of record indicates that a relationship 
exists between the Veteran's current asthma disability and 
her active duty military service.

7.  The evidence of record indicates that a relationship 
exists between the Veteran's current left ankle disability 
and her active duty military service.




CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating of 60 
percent for the Veteran's service-connected eczema/rosacea 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.118, Diagnostic Code 7806 (2009).

2.  The criteria for a rating in excess of 10 percent prior 
to December 15, 2008, for the Veteran's service-connected 
right arm disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

3.  The criteria for an increased disability rating of 30 
percent from December 15, 2008, for the Veteran's service-
connected right arm disability have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 
(2009).

4.  The criteria for referral for increased disability 
ratings for the Veteran's service-connected skin and right 
arm disabilities on an extraschedular basis are not met.    
38 C.F.R. § 3.321(b)(1) (2009).

5.  The statutory presumption of soundness on enlistment has 
not been rebutted by clear and unmistakable evidence.  38 
U.S.C.A. § 1111 (West 2002).

6.  A respiratory disability was incurred in active military 
service.  38 U.S.C.A.           §§ 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2009).

7.  A left ankle disability was incurred in active military 
service.  38 U.S.C.A.           §§ 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran claims entitlement to increased disability 
ratings greater than 30 percent for her service-connected 
eczema/rosacea, and greater than 10 percent for her service-
connected right wrist carpal tunnel release.  She also claims 
entitlement to service connection for asthma and a left ankle 
disability. 

As noted above, the Veteran's other increased rating, 
service-connection, and TDIU claims are being remanded, and 
will be discussed elsewhere in this decision.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103 
(West Supp. 2009);                see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.    

In particular, the Veteran was informed of the evidentiary 
requirements to substantiate a claim for service connection 
in letters dated October 4, 2005 and July 17, 2006, to 
include evidence that "a disease began in or was made worse 
during military service."  The Veteran was also informed of 
the evidentiary requirements to substantiate a claim for an 
increased disability rating in a letter from the RO dated 
September 9, 2008, to include evidence that "your service-
connected condition has gotten worse."  

Crucially, the Veteran was informed of VA's duty to assist 
her in the development of her claims and was advised of the 
provisions relating to the VCAA in the above-referenced 
October 2005, July 2006, and September 2008 letters from the 
RO.  Specifically, the Veteran was advised in the letters 
that VA is responsible for obtaining relevant records from 
any Federal agency, including records kept by VA Medical 
Centers.  The letters indicated that a VA medical examination 
would be scheduled if necessary to adjudicate her claims.  
With respect to private treatment records, the letters 
informed the Veteran that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Included with the October 2005 and September 2008 letters 
were a copies of VA Form 21- 4142, Authorization and Consent 
to Release Information, and the Veteran was asked to complete 
this release so that VA could obtain private treatment 
records on her behalf.

The October 2005 letter further emphasized: "If the evidence 
is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]  See also the July 2006 and September 2008 VCAA 
letters. 

The Veteran was also provided with language satisfying the 
"give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b) in the October 2005, July 
2006, and September 2008 letters.  However, the Board notes 
that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
[which apply to applications for benefits pending before VA 
on, or filed after, May 30, 2008], among other things, 
removed the notice provision requiring VA to request the 
Veteran to provide any evidence in the Veteran's possession 
that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1) 
(2009).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The Veteran was provided specific notice of the Dingess 
decision in the above-referenced July 2006 and September 2008 
letters from the RO.  These letters detailed the evidence 
considered in determining a disability rating, including 
"[n]ature and symptoms of the condition; [s]everity and 
duration of the symptoms; and [i]mpact of the condition and 
symptoms on employment."  The Veteran was also advised in 
the letters as to examples of evidence that would be 
pertinent to a disability rating, such as on-going treatment 
records, recent Social Security determinations and statements 
from employers as to job performance and time lost due to 
service-connected disabilities.  
With respect to effective date, the letters advised the 
Veteran as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the Veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran has received proper notice pursuant 
to the Court's Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.                      See Vazquez-Flores, 22 Vet. 
App. at 43-44.

The Board finds that a May 14, 2008 letter to the Veteran 
specifically referenced Vazquez-Flores v. Peake and advised 
her that a disability "rating can be changed if your 
condition changes," and "we will assign a rating from 0 to 
as much as 100 percent," depending on the disability 
involved.  In addition, the RO invited evidence that would 
demonstrate limitations in the Veteran's daily life and work, 
and gave notice of the specific schedular criteria used to 
rate her skin disability through the use of diagnostic codes.

In any event, relying on guidance from the VA Office of the 
General Counsel, the Board finds that the Vazquez-Flores 
decision does not apply to the Veteran's increased rating 
claims, as they concern an appeal from an initial rating 
decision and, accordingly, VA's VCAA notice obligations are 
fully satisfied once service connection has been granted.  
Any further notice and assistance requirements are covered by 
38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the 
appeals process, upon the filing of a timely Notice of 
Disagreement (NOD) with respect to the initial rating or 
effective date assigned following the grant of service 
connection.  See also Goodwin v. Peake, 22 Vet. App. 128 
(2008), [holding, as to the notice requirements for 
downstream earlier effective date claims following the grant 
of service connection, "that where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements"].

The Board adds that the Court's decision in Vazquez-Flores 
was recently vacated by the United States Court of Appeals 
for the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Veteran was not provided complete notice of the VCAA 
prior to the initial adjudication of her increased rating 
claims in November 2006.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the September 2008 
VCAA letter, the Veteran was allowed the opportunity to 
present evidence and argument in response.  The Veteran's 
claim was readjudicated in an August 2009 supplemental 
statement of the case (SSOC).  See Overton v. Nicholson, 20 
Vet. App. 427, 437 (2006) [a timing error may be cured by a 
new VCAA notification followed by a readjudication of the 
claim].  Accordingly, the Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice, and the Veteran does not so contend.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.   See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained the Veteran's service 
treatment records, her post-service VA and private treatment 
records, and her lay statements and photographs.

Additionally, as the Board will discuss in detail in its 
analysis below, the Veteran was provided with VA examinations 
in August 2006 and December 2008.  The reports of these 
examinations reflect that each examiner reviewed the 
Veteran's past medical history, recorded her current 
complaints, conducted an appropriate physical examination, 
and rendered appropriate diagnoses and opinions consistent 
with the remainder of the evidence of record.  The Board 
therefore concludes that the examination reports are adequate 
for rating purposes, as they pertain to the Veteran's eczema, 
right arm, and respiratory disability claims.  See 38 C.F.R.          
§ 4.2 (2009). 

The Board further observes that all due process concerns have 
been satisfied.                   See 38 C.F.R. § 3.103 
(2009).  The Veteran has retained the services of a 
representative, and she has been accorded the opportunity to 
present evidence and argument in support of her claim.  The 
Veteran declined an opportunity for a personal hearing as to 
the issues currently on appeal.

Accordingly, the Board will proceed to a decision.

1.  Entitlement to an increased disability rating for 
service-connected eczema/rosacea, currently evaluated 30 
percent disabling.

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities. See 38 
C.F.R. Part 4.

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's skin disability is currently rated under 38 
C.F.R. § 4.118, Diagnostic Code 7806 [dermatitis or eczema] 
(2009).  Diagnostic Code 7806 is deemed by the Board to be 
the most appropriate code, primarily because it pertains 
specifically to the disability at issue [eczema], but also 
because it provides specific guidance as to how symptoms of 
this disability are to be evaluated.  

The Board notes that the December 2008 VA examiner indicated 
that the Veteran had eczema involving her face and scalp.  
See the December 2008 VA examiner's report, page 2.  The 
Board has considered rating the Veteran's skin disability 
under 38 C.F.R. § 4.118, Diagnostic Code 7800, which rates 
disfigurement of the head, face, or neck.  However, rating 
the Veteran under Diagnostic Code 7800 would not be in the 
best interest of the Veteran, as the criteria for a rating 
higher than 30 percent requires gross distortion or asymmetry 
of two facial features or paired sets of features, or four or 
five characteristics of disfigurement [to include a scar 5 or 
more inches in length, a scar one quarter inch wide, a scar 
with elevated surface contour, underlying tissue adherence, 
hypo- or hyper-pigmentation, abnormal skin texture exceeding 
six square inches, missing underlying soft tissue, or 
inflexible skin exceeding six square inches].  It does not 
appear that the Veteran's skin disability manifests in 
symptomatology matching this criteria.  See the August 2006 
VA examiner's report, page 12.  In particular, the record 
does not reflect that the Veteran's service connected skin 
condition results in either gross distortion or asymmetry of 
2 facial features or paired set of features.  While facial 
asymmetry of the right temporal area is noted in the August 
2006 examination report.  The record reflects that this 
manifestation is secondary to post operative residuals of a 
brow lift and eyelid lift rather than the Veteran's service 
connected eczema/rosacea.  Likewise, the record does not 
reveal 4 or more of the characteristics of disfigurement.  
While the Veteran has ice pick scarring of her face, she does 
not have any scars that measure 5 inches or more in length or 
any scars that measure 1/4 inch wide.  While the record shows 
scaring with elevated surface contour as manifested by 
cratering, the Veteran's scars were described as smooth.  
There is no record of underlying tissue adherence; the August 
2006 examiner could not tell whether her scaring was adhered.  
Furthermore, the December 2008 examiner described the 
scarring as mild.  While the Veteran's facial manifestations 
arguably measure in excess of 6 square inches of abnormal 
skin texture as they affect 100 percent of the exposed 
portion of her face, the record does not show missing 
underlying soft tissue or inflexible skin.  Thus, the 
characteristics of disfigurement manifested in this case 
(surface contour of scars elevated or depressed on palpation, 
abnormal skin texture in area exceeding 6 square inches, and 
skin hypo-or hyper pigmented in area exceeding 6 inches) do 
not number 4 or greater as contemplated by a higher 
evaluation under Diagnostic Code 7800.  Therefore, a change 
from Diagnostic Code 7806 to 7800 is not appropriate in this 
case.

The Board can identify nothing in the evidence to suggest 
that a diagnostic code other than 7806 would be more 
appropriate, and the Veteran has not requested that another 
diagnostic code should be used.  Accordingly, the Board 
concludes that the Veteran is appropriately rated under 
Diagnostic Code 7806.

Specific rating criteria

The applicable rating criteria for skin disorders, found at 
38 C.F.R. § 4.118, were amended effective August 30, 2002 and 
again in October 2008.  The October 2008 revisions are 
applicable to application for benefits received by the VA on 
or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 
23, 2008).  In this case, the Veteran filed her claim in 
September 2005.  Therefore, only the post-2002 and pre- 
October 2008 version of the schedular criteria, set out 
immediately below, is applicable.

Diagnostic Code 7806 provides for the following levels of 
disability:

A 60 percent disability rating is appropriate where more 
than 40 percent of the entire body or more than 40 
percent of exposed areas are affected, or; constant or 
near-constant systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required during the 
past 12-month period.

A 30 percent disability rating is appropriate where 20 
to 40 percent of the entire body or 20 to 40 percent of 
exposed areas are affected, or; systemic therapy such as 
corticosteroids or other immunosuppressive drugs are 
required for a total duration of six weeks or more, but 
not constantly, during the past 12 month period.

See 38 C.F.R. § 4.118, Diagnostic Code 7806, as amended by 67 
Fed. Reg. 49596 (July 31, 2002).

Analysis

Schedular rating

In order to obtain 60 percent disability rating under 
Diagnostic Code 7806, the Veteran would have to show that 
more than 40 percent of the entire body, or more than 40 
percent of exposed areas are affected, or; constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required during the past 12-month 
period.  See 38 C.F.R. § 4.118, Diagnostic Code 7806.
The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) [only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned].  
Compare Melson v. Derwinski, 1 Vet. App. 334 (1991) [use of 
the conjunctive "and" in a statutory provision meant that 
all of the conditions listed in the provision must be met].

Turning first to the Veteran's skin medication, the medical 
evidence of record does not reflect that the Veteran uses 
constant or near-constant systemic therapy such as 
corticosteroids or immunosuppressive drugs to treat her skin 
disability.  Rather, the record indicates that the Veteran 
uses topical steroids and intermittent ultraviolet and laser 
therapy to treat her skin disability.  See the December 2008 
VA examiner's report, page 2; see also the August 2006 VA 
examiner's report, page 4 [noting that the Veteran does not 
use "oral steroids, [but] does use topical steroids     . . 
. "].   

Pertinently, Diagnostic Code 7806 distinguishes between 
"topical therapy" and "systemic therapy."  For example, if 
the skin disability affects less than 5 percent of the entire 
body or exposed areas, and no more than "topical" therapy 
is required, a noncompensable (zero percent) disability 
rating is assigned.  However, if treatment of the skin 
condition requires "systemic" therapy, higher ratings are 
assigned depending on frequency of use.  By its own language, 
Diagnostic Code 7806  [as well as identical Code 7816] 
indicates that skin disabilities treated by topical therapy 
are rated differently than those requiring non-topical, 
systemic therapy, depending on the disabilities' percentage 
of total body or affected part coverage.  See Lacroix v. 
Peake, --- Vet. App. ---, 2008 WL 1883992 (2008) [indicating 
that the plain language of DC 7816 supports the argument that 
the appellant's use of topical steroids does not constitute 
constant systemic therapy].  The Board acknowledges that 
Lacroix is a non-precedential decision, but notes that a non-
presidential decision may be cited "for any persuasiveness 
or reasoning it contains."  See Bethea v. Derwinski, 252, 
254 (1992).

Concerning the Veteran's ultraviolet and laser therapy, even 
if the Board were to concede that such constitutes 
"systemic" therapy, the evidence of record demonstrates 
that the Veteran has undergone ultraviolet therapy at most, 
three times a week since March 2008, and according to her 
dermatologist, will "likely have periods of time when light 
therapy is not required . . . ."  See the December 2008 VA 
examiner's report, page 2; see also the May 22, 2008 letter 
from Dr. R.G.  Additionally, a more recent June 12, 2009 VA 
treatment letter authorized laser treatment for the Veteran's 
scalp twice weekly, the duration of which based upon 
"therapeutic response."  Although the word "constant" is 
not defined in VA regulations, "constant" is generally 
defined as "not failing; remaining unaltered."  See Malikow 
v. Nicholson, 2007 WL 415712 (Vet. App.) [citing Dorland's 
Illustrated Medical Dictionary, 28th ed. (1994)].  Indeed, 
the record does not reflect that the Veteran's intermittent 
ultraviolet light and laser therapy, constitutes constant or 
near-constant use of systemic therapy.

Accordingly, there is no evidence that the Veteran's service-
connected skin disability has required treatment through the 
use of constant or near-constant systemic therapy at any time 
during the appeal period.  Therefore, an increased rating 
from 30 to 60 percent based on the type and frequency of use 
of the Veteran's skin medication is not warranted.   

However, moving to affected surface area, the medical 
evidence of record clearly demonstrates that the Veteran's 
service-connected eczema/rosacea currently involves "50% of 
the total body surface area and 20% of the exposed surface 
area."  See the December 2008 VA examiner's report, page 3.  
Because the Veteran's skin disability affects more than 40 
percent of her total body surface area, an increased 
disability rating from 30 to 60 percent under Diagnostic Code 
7806 is indeed warranted.  To that extent, the benefit sought 
on appeal is allowed.  
 
With respect to a rating in excess of 60 percent, the Board 
observes that Diagnostic Code does not provide for a higher 
evaluation in excess of 60 percent.   While Diagnostic Code 
7800 provides for a higher evaluation of facial 
manifestations, the Board observes that, as noted previously, 
the record does not reflect visible or palpable tissue loss 
and either gross distortion or asymmetry of 3 or more 
features or paired sets of features or six or more 
characteristics of disfigurement.  Accordingly, the criteria 
for a rating in excess of 60 percent are not met.  

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In this case, 30 percent disability rating has been assigned 
since the effective date of service connection, October 1, 
2004.  

As noted above, the Veteran has not used constant or near-
constant systemic therapy to treat her skin condition at any 
point during the appeal period.  However, the August 2006 
examination reported noted that the Veteran's service 
connected skin condition resulted in skin manifestation that 
affected 100 percent of the exposed area of the face (5 
percent of the total body); 50 percent of the anterior 
thorax/upper torso (15 percent of the total body); 50 percent 
of the posterior thorax (10 percent of the total body); and 
less than 1 percent of the scalp (less than 1 percent of the 
total body).  Likewise, the Veteran's eczema/rosacea affected 
more than 40 percent of her entire body at the time of the 
December 15, 2008 VA examination.  In as much as the 
Veteran's service connected skin disability has affected more 
than 40 percent of exposed surface area through the entire 
appeal.  Staged ratings are not appropriate.  

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
of 60 percent for the Veteran's service-connected skin 
disability are met.

In the interest of economy, the Board will address the matter 
of referral of the Veteran's service-connected disabilities 
for consideration of an extraschedular rating in a common 
discussion below.

2.  Entitlement to an increased disability rating for 
service-connected right arm carpal tunnel release, currently 
evaluated 10 percent disabling.

Relevant law and regulations

The law and regulations generally pertaining to increased 
rating claims has been set forth above and will not be 
repeated.

Assignment of diagnostic code

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 8515.  See Tedeschi, supra.

Review of the relevant evidence of record demonstrates that 
the Veteran's right arm disability primarily consists of 
pain, numbness, tingling, and weakness in her right hand, and 
affects both the ulnar and median nerves.  See, e.g., the 
September 30, 2004 report from Dr. J.L. [noting evidence of 
"an ulnar sensory axonopathy and a low normal median motor 
nerve study"].  Such symptomatology is congruent with 38 
C.F.R. § 4.124a (2009) Diagnostic Codes 8515 and 8516, which 
rate median and ulnar nerve disabilities respectively.  

Although the Veteran is currently rated under Diagnostic Code 
8515, her representative has requested a rating under 
Diagnostic Code 8516.  See the March 24, 2010 Informal 
Hearing Report, page 3.  The Board has considered doing so.  
However, rating the Veteran under Diagnostic Code 8516 would 
not be in the Veteran's best interest, as this diagnostic 
code allows for a maximum disability rating of 60 percent 
rather than the 70 percent which may be available under the 
currently assigned Diagnostic Code 8515.

Therefore, the Board concludes that Diagnostic Code 8515 is 
the most appropriate in rating the Veteran's service-
connected residuals of a carpal tunnel release.

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2009); see also Esteban v. Brown,           6 
Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2009); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

As was discussed immediately above, a September 30, 2004 
report from Dr. J.L. noted evidence of "an ulnar sensory 
axonopathy and a low normal median motor nerve study."  The 
Veteran's neurological symptomatology of her right upper 
extremity has been rated as a single disease entity under 
Diagnostic Code 8515, which rates median nerve disabilities.

Although the Veteran's disability clearly affects both the 
median and the ulnar nerves, symptomatology associated 
therewith [as discussed above, including numbness, tingling, 
and weakness] appears to be impossible to separate.  In 
essence, there effectively is one neurological disability.  
There is no indication in the medical records that the 
effects the Veteran's disability on the ulnar nerves calls 
for separate methods of treatment or otherwise should be 
separately rated.  No medical examiner has suggested 
otherwise.  To rate the disability as two separate 
disabilities [involving the median nerve under Diagnostic 
Code 8515 and the ulnar nerve under Diagnostic Code 8516] 
would amount to prohibited pyramiding.

Specific rating criteria

The Veteran is right handed.  See 38 C.F.R. § 4.69 (2009) [a 
distinction is made between major (dominant) and minor 
musculoskeletal groups for rating purposes, and only one 
extremity is to be considered major].  The Veteran's right 
arm disability is currently evaluated 10 percent disabling 
under Diagnostic Code 8515. 

Diagnostic Code 8515 [paralysis of the median nerve] provides 
a 70 percent disability rating for the major extremity if 
paralysis is complete.  See 38 C.F.R.       § 4.124a, 
Diagnostic Code 8515 (2009).
If paralysis is incomplete, the Diagnostic Code provides a 50 
percent rating for severe disability in the major extremity, 
a 30 percent rating for moderate incomplete paralysis, and a 
10 percent rating for mild incomplete paralysis.  Id.

The Board observes that the words "mild," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2009).  The Board observes that "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc." See Webster's New World Dictionary, Third 
College Edition 871.  "Severe" is generally defined as "of 
a great degree: serious."  See Webster's Ninth New 
Collegiate Dictionary 1078 (1990).

The term "incomplete paralysis," with peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to the partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8510-8730 (2009).

Analysis

Mittleider concerns

In addition to the Veteran's service-connected residuals of a 
carpal tunnel release of the right arm, the Veteran has also 
been diagnosed with thoracic outlet syndrome, affecting her 
right arm.  See the December 2008 VA examiner's report, page 
4.  The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. 
App. 136, 140 (1996).

The medical evidence of record does not clearly demonstrate 
what right arm neurological symptomatology is due to what 
disability.  Resolving all doubt in favor of the Veteran, the 
Board will therefore ascribe all impairment of the Veteran's 
right upper extremity to her service-connected carpal tunnel 
release.

Schedular rating

A 70 percent rating under Diagnostic Code 8515 is not 
warranted because there is no evidence of complete paralysis 
of the right upper extremity, and the Veteran does not 
contend that complete paralysis exists.  Accordingly, the 
Board's analysis of this claim will focus on whether the 
Veteran's right arm disability can be characterized as 
"moderate" or worse.  

For reasons stated immediately below, the Board concludes 
that the criteria for a 30 percent disability ratings under 
Diagnostic Code 8515 have been met.
At the December 2008 VA examination, the Veteran reported 
that she had "persistent pain and numbness" in her right 
forearm, and fourth and fifth fingers.  She also had 
"intermittent swelling of the hand" and notes "decreased 
grip strength and loss of finger dexterity."  See the 
December 2008 VA examiner's report, page 

Upon examination, the VA examiner observed that the Veteran's 
hand grip was weak [4/5], and that she had difficulty picking 
up coins from a tabletop and difficulty using buttons.  She 
also had a positive Adson's test, and was unable to oppose 
her thumb to reach the tip of her fifth finger without 
leaving a 4 mm gap.  There was decreased sensation of the 
forearm, palm, fourth and fifth fingers.  The December 2008 
VA examiner pertinently concluded that the Veteran's right 
upper extremity disability "significantly limit[s] her 
function."  See the December 2008 VA examiner's report, page 
8.  

Based on this report, the Board finds that the Veteran's 
right arm disability manifests in incomplete paralysis that 
is moderate, thus warranting an increased disability rating 
from 10 to 30 percent under Diagnostic Code 8515.

The Board adds that the record fails to demonstrate that the 
Veteran's right arm disability manifests in incomplete 
paralysis that is "severe."  Although the Veteran 
experiences pain, weakness, numbness, and tingling in her 
right upper extremity, the December 2008 VA examiner 
pertinently noted that there were no significant vascular 
deficits, strength was within normal limits, and the Veteran 
does not require a brace.  See the December 2008 VA 
examiner's report, page 5.  Indeed, the Veteran's current 
symptoms as described above do not approach the above-average 
or severely disabling range, and are best described as 
moderate.



Fenderson considerations

As noted above, in Fenderson the Court discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
disagreed with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the appeal period.

In this case, a 10 percent disability rating has been 
assigned since the effective date of service connection, 
October 1, 2004.  

Upon review of the record as a whole, it does not appear that 
the Veteran's service-connected right arm disability 
manifested in incomplete paralysis that is considered 
"moderate," until the December 2008 VA examination.  
Indeed, a January 2005 private treatment report specifically 
indicated that the Veteran's motor strength and deep tendon 
reflexes were normal for her upper extremities.  A subsequent 
March 2005 report similarly indicated that the Veteran's 
sensation, strength and reflexes were normal.   See the 
Veteran's January 25, 2005 and March 23, 2005 treatment 
reports of Dr. M.O.C. respectively.  

Further, the August 2006 VA examiner, upon physical 
examination of the Veteran's right wrist and hand, 
specifically noted that the Veteran had "full opposition" 
on the right hand of the thumb to each finger.  The examiner 
also indicated that the Veteran had full hand grasp and full 
abductor strength.  See the August 2006 VA examiner's report, 
page 14. 

The December 2008 VA examiner's report marks the first time 
where the Veteran was not able to oppose her thumb to her 
fifth finger, and had demonstrated decreased hand grip of 
4/5.  Crucially, at this examination, the VA examiner 
specifically indicated that the Veteran's neurological 
disability "significantly limit[s] her function."  See the 
December 2008 VA examiner's report, page 8.

Accordingly, staged ratings are warranted in this case.  The 
Veteran's service-connected right arm carpal tunnel release 
should be rated 10 percent disabling from the date of 
service-connection, October 1, 2004 to December 15, 2008, and 
30 percent disabling from December 15, 2008 to the present. 

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
of 30 percent for the Veteran's service-connected right arm 
carpal tunnel release are met from December 15, 2008.  
Therefore, the benefit sought on appeal is granted to this 
extent only.

As above, the Board will address the matter of referral of 
the Veteran's service-connected disabilities for 
consideration of an extraschedular rating in a common 
discussion below.

Extraschedular considerations 

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                    See also 
VAOPGCPREC 6-96.  However, the Board can address the matter 
of referral of a disability to appropriate VA officials for 
such consideration.  

According to VA regulations, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the initial inquiry posed by Thun, the Board 
has been unable to identify an exceptional or unusual 
disability picture with respect to the Veteran's service-
connected skin or right arm disabilities.  The medical 
evidence fails to demonstrate symptomatology of such an 
extent that application of the ratings schedule would not be 
appropriate.  In fact, as discussed in detail above, the 
evidence demonstrates that the Veteran's skin disability 
involves 50 percent of the entire body and is treated without 
the use of oral corticosteroids or immunosuppressive drugs.  
The Veteran's right arm disability manifests in incomplete 
paralysis below the elbow which is moderate in severity.  
Such symptomatology is specifically contemplated under the 
skin and neurological rating criteria for the currently-
assigned 60 and 30 percent respective ratings.  Accordingly, 
the Board finds that the Veteran's disability picture has 
been contemplated by the ratings schedule.

Since the available schedular evaluation adequately 
contemplates the Veteran's level of disability and 
symptomatology, the second and third questions posed by Thun 
become moot.

The Board therefore has determined that referral of the 
Veteran's skin disability or right arm disability for 
extraschedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

3.  Entitlement to service connection for a respiratory 
disorder, to include asthma, bronchitis, and allergic 
rhinitis.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be (1) evidence of a current disability; 
(2) evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Presumption of soundness/aggravation of a pre-existing 
disability

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.      38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.     § 3.306 (2009).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

Analysis

As noted above, a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto. See 38 U.S.C.A. § 
1111.

In this case, the evidence indicating that the Veteran's 
respiratory disabilities pre-existed her enlistment consists 
of an in-service Report of Medical History, where a physician 
indicated that the Veteran's asthma and shortness of breath 
existed prior to enlistment ["EPTE"], during her childhood.  
See the Veteran's October 9, 1996 Report of Medical History.  
However, the Veteran specifically asserts that she never had 
asthma as a child.  In particular she argues that she had 
"one childhood incident of wheezing [at age 7, 8, or 9]," 
and that she "described that one incident and the military 
medical had incorrectly referred to that one wheezing 
incident . . . as childhood asthma."              See the 
Veteran's June 2008 Statement, page 7.  

The Veteran's assertion is consistent with prior statements 
she made to a VA examiner in August 2006, to whom she 
indicated she had "childhood asthma in the second grade," 
but had no incapacitations, and "grew out of it."  See the 
August 2006 VA examiner's report, page 2.

Crucially, the Veteran's service treatment records do not 
include an examination upon enlistment in 1984.  However, 
upon the Veteran's separation, one physician specifically 
noted that the Veteran had  "exercise induced asthma since 
October 1984," during her first year of active duty service.  
Significantly, there was no mention of any pre-existing 
respiratory condition in this separation report.           
See the Veteran's May 7, 2004 Report of Medical Assessment.  

As noted above, there must be clear and unmistakable evidence 
of record that demonstrates that an injury or disease existed 
prior to service.  Because the Veteran has consistently 
asserted she experienced no significant respiratory problems 
prior to service, and because the Veteran's service records 
inconsistently state that the Veteran's asthma began both 
prior to service, as well as during service [October 1984], 
the Board finds that there is no clear and unmistakable 
evidence of record demonstrating that chronic asthma existed 
prior to the Veteran's active duty service.  Accordingly, the 
statutory presumption of soundness on enlistment has not been 
rebutted.  See 38 U.S.C.A. § 1111 and Wagner, supra.

Discussion

As noted above, to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
relationship or nexus between the claimed in-service disease 
or injury and the current disability.           See Hickson, 
supra.

There is medical evidence that the Veteran currently has 
asthma, bronchitis, and rhinitis, which was noted by the 
August 2006 VA examiner.  See the August 2006 VA examiner's 
report, pages 17 and 18 [noting the Veteran has "mild to 
moderate reactive airway disease as a result of her 
asthma"].  Hickson element (1) has therefore been satisfied.

With respect to Hickson element (2), in-service disease or 
injury, the May 2004 service treatment record referred to 
above specifically indicated upon separation that the Veteran 
has had "exercise induced asthma since October 1984."               
See the Veteran's May 7, 2004 Report of Medical Assessment.  
The Veteran was also treated on multiple occasions for 
bronchitis and rhinitis in-service.  See, e.g., the Veteran's 
June 8, 2000 Pulmonary Clinic Report [indicating treatment 
for "episodes of recurrent bronchitis occurring over the 
past 3 and a half years"]; see also the Veteran's September 
21, 2001 Chronological Record of Medical Care [noting a 
history of "allergic rhinitis"].  Accordingly, Hickson 
element (2) is also met.

Finally, with respect to crucial Hickson element (3), 
relationship or nexus, the August 2006 VA examiner 
specifically indicated after a thorough examination of the 
Veteran's respiratory disabilities and medical history that 
her asthma "began in the Service."  See the August 2006 VA 
examiner's report, page 17.  The examiner's rationale 
included consideration of the Veteran's competent lay 
assertions that her asthma and allergy symptoms waned after 
childhood, but reactivated during her time in-service.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Significantly, 
the examiner also linked the Veteran's bronchitis to her 
asthma, and noted a reactivation of her rhinitis in service.  
Indeed, the Veteran's lay assertions, and the August 2006 VA 
examiner's conclusions are consistent with the in-service 
assessment made upon the Veteran's separation [noted above], 
indicating the onset of exercise-induced asthma during her 
first year of active service in 1984.  

There is no medical evidence of record contrary to the August 
2006 VA examiner's opinion.  Accordingly, Hickson element 
(3), and therefore all elements, have been satisfied.  
Entitlement to service connection for a respiratory disorder, 
to include asthma, bronchitis, and rhinitis is granted. 

4.  Entitlement to service connection for a left ankle 
disability.  

Relevant law and regulations

The law and regulations generally pertaining to service-
connection claims has been set forth above and will not be 
repeated.



Analysis

The Veteran contends that her current left ankle disability 
was due to an ankle injury she sustained during her active 
duty service. 

As noted above, to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson, supra. 

X-rays of the Veteran's left ankle taken in August 2006 
indicate that she currently has a bone spur present "at the 
attachment of the plantaris fascia to the calcaneus."  An 
assessment of "minimal calcaneal enthesopathy" was made.  
See the Veterans' August 15, 2006 VA radiological report.  
The August 2006 VA examiner also noted "positive varus 
laxity" upon physical examination of the Veteran's left 
ankle.        See the August 2006 VA examiner's report, page 
17.  Finally, Dr. Y.I.H. diagnosed the Veteran with 
"osteoarthritis of the left ankle" in July 2008.  See the 
July 8, 2008 letter from Dr. Y.I.H.  Accordingly, Hickson 
element (1), current disability, is established.  

With respect to Hickson element (2), in-service disease or 
injury, the Veteran's examination upon separation pertinently 
indicates that the Veteran sustained a left ankle sprain in 
August 1987, and had "chronic/recurrent problems since," to 
include possible calcification and tendonitis.  See the 
Veteran's May 2004 Report of Medical Assessment.  Indeed, the 
Veteran was diagnosed with a "left ankle deformity" in 
October of 1999, and in-service x-rays taken in March 2003 
indicated mild medial joint space narrowing and deltoid 
ligament calcification.                      See the 
Veteran's October 5, 1999 Clinic Note; see also the Veteran's 
March 20, 2003 Chronological Record of Medical Care.  

Accordingly, in-service disease and injury are clearly 
demonstrated in the record, and Hickson element (2) is also 
satisfied.  

Finally, with respect to Hickson element (3), there is only 
one medical opinion of record addressing medical nexus.  In a 
July 2008 letter, the Veteran's physician, Dr. Y.I.H. stated 
that he "feel[s] very strongly all [the Veteran's] . . . 
left ankle joint problems are related to her service in the 
United States Marine Corps."  Dr. Y.I.H. noted that the 
Veteran has had no specific new ankle injury since separating 
from service, and that her disability is secondary to 
"injury, repeated trauma of running/marching and repetitive 
stress which leads to bone fatigue."  See the July 8, 2008 
letter from Dr. Y.I.H.

Crucially, no medical opinion of record contradicts that of 
Dr. Y.I.H, and his opinion appears consistent with the 
evidence of record, which demonstrates the Veteran's 
continuous complaints of, and treatment for left ankle pain 
during and after service.  

The Board notes in passing that although the August 2006 VA 
examiner assessed the severity of the Veteran's left ankle 
disability, he pertinently failed to offer any opinion as to 
etiology.  The December 2008 VA examiner did not examine the 
Veteran's left ankle at all.  

Accordingly, the evidence of record demonstrates that a 
relationship exists between the Veteran's current left ankle 
disability and her in-service ankle injuries.  Hickson 
element (3), and therefore all elements, have been met.  The 
benefit sought on appeal is granted.  
ORDER

An increased disability rating of 60 percent is granted for 
the Veteran's service-connected eczema/rosacea, subject to 
controlling regulations applicable to the payment of monetary 
benefits.

An increased disability rating of 30 percent is granted for 
the Veteran's service-connected right arm carpal tunnel 
release, effective December 15, 2008, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to service connection for a respiratory disorder, 
to include asthma, bronchitis, and rhinitis is granted.

Entitlement to service connection for a left ankle disability 
is granted.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes the remaining 
issues currently on appeal must be remanded for further 
procedural development.  

5.  Entitlement to an increased (compensable) disability 
rating for service-connected chondromalacia patella of the 
left knee.

6.  Entitlement to an increased (compensable) disability 
rating for service-connected chondromalacia patella of the 
right knee.

Reasons for remand

Adjudication of additional evidence

In January 2010, the Veteran submitted additional medical 
evidence directly to the Board that pertained to her right 
and left knee increased rating claims on appeal.  This 
evidence was erroneously stamped as received on January 13, 
2009, when it in fact was received subsequent to the August 
2009 SSOC.  At the time of submission, the Veteran did not 
indicate whether she wished to waive her right to have the 
agency of original jurisdiction (AOJ) initially consider the 
additional medical evidence.  See 38 C.F.R. § 20.1304(c) 
(2009).

The Veteran's representative specifically referenced the 
additionally submitted medical report in the March 24, 2010 
Informal Hearing Presentation, and indicated that the Veteran 
"does not waive Regional Office jurisdiction" for initial 
consideration of this new evidence.  Accordingly, the 
Veteran's knee claims must be remanded so that such can be 
achieved.  

Additional VA medical records

The December 2008 VA examiner specifically indicated that 
bilateral knee x-rays were obtained following the 
examination, but the results were pending at the time the 
examination report was prepared.  See the December 2008 VA 
examiner's report, page 7.  The x-ray reports have not been 
associated with the Veteran's claims folder.  The Veteran's 
representative has specifically requested that the Board 
remand the Veteran's knee claims so that these additional VA 
treatment records could be obtained.  See the March 2010 
Informal Hearing Presentation, page 3.  

It is the duty of the VA to assist a veteran in obtaining 
records from Federal agencies, including VA Medical Centers.  
See 38 U.S.C.A. § 5103A (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the 
missing x-ray reports taken at the December 2008 VA 
examination must be obtained.

VA examination

Upon examination of the Veteran's left and right knees, the 
December 2008 VA examiner calculated the Veteran's range of 
motion as to flexion, but not to extension.  As such, the 
examination report is incomplete, and therefore, inadequate 
for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 
303, 311 (2007).  A new VA examination identifying the 
current nature and severity of the Veteran's service-
connected right and left knee disabilities, to include 
complete range of motion assessments, should be scheduled. 

7.  Entitlement to an increased (compensable) disability 
rating for service-connected right sacroiliac joint 
dysfunction.

As above, the December 2008 VA examiner also indicated that 
hip x-rays were obtained following examination, but the 
results were pending at the time the examination report was 
prepared.  See the December 2008 VA examiner's report, page 
7.  The x-ray reports of the Veteran's hip have not been 
associated with the Veteran's claims folder.  The Veteran's 
representative has specifically requested that the Board 
remand the Veteran's hip claim so that this additional VA 
treatment record could be obtained.  See the March 2010 
Informal Hearing Presentation, page 4.  Accordingly, this 
record should also be obtained.  See Bell, supra.

8.  Entitlement to service connection for a heart disability.

In essence, the Veteran claims she has a current heart 
disability that is related to in-service palpitations 
experienced during her active duty military service.                   
See the March 24, 2010 Informal Hearing Presentation, page 4.  

As noted above, to establish service connection for the 
claimed disorder, there must be (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See Hickson, supra. 

Turning first to in-service injury or disease, the Veteran's 
service records indicate that she sought treatment in August 
1998 when she felt her heart skipping a beat, followed by a 
"hard thump" in her chest.  The Veteran was diagnosed with 
heart palpitations.  See the Veteran's August 18, 1998 
Chronological Record of Medical Care; see also the Veteran's 
May 7, 2004 Report of Medical Assessment [where the Veteran 
indicated she still feels "thumps and jabs of 
pain/pressure" in chest, and the examiner indicated a final 
diagnosis of premature ventricular contractions ("PVCs")].  

Approximately two years later, after the Veteran separated 
from active duty service, the August 2006 VA examiner 
identified a "Grade I-II systolic murmur over the pulmonic 
and the mitral area, non-radiating."  See the August 2006 VA 
examiner's report, page 13.  At a subsequent stress test 
administered in October 2006, it was noted that the Veteran 
had "mild tricuspid and minimal mitral regurgitation."  The 
August 2006 VA examiner noted in a November 2006 Addendum 
Report that such regurgitation is "most likely 
physiologic."  

The Veteran has since reported that she has had heart 
problems since 1997, and that when she feels like her heart 
stops, here "body seems paralyzed," she "can't move," and 
"when it thumps back on, my heart flutters and all my breath 
is gone like all the oxygen was leaked out . . . ."  
Pertinently, the August 2006 VA examiner indicated that he 
could not state whether the "findings on the 2-D 
echocardiogram explain the Veteran's reported near syncopal 
episodes."  See the August 2006 VA examiner's November 2006 
Addendum Report.  

Accordingly, this case presents certain medical questions 
which cannot be answered by the Board.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern the 
Veteran's current diagnosis, if any, of her claimed heart 
condition, and whether a relationship, if any, exists between 
any diagnosed heart condition and her period of active 
service, including the Veteran's complaints of heart 
palpitations in service.  These questions must be addressed 
by an appropriately qualified physician.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 
3.159(c)(4) (2009) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim]. 



9.  Entitlement to service connection for a total disability 
based upon individual unemployability (TDIU).

The Board notes that the Veteran previously filed a claim for 
TDIU that was denied by the RO in June 2009.  At that time, 
the Veteran's service-connected disabilities were not rated 
high enough to qualify for TDIU on a schedular basis.  

In light of the fact that the Board has increased the 
Veteran's skin rating from 30 to 60 percent, increased her 
right arm disability rating from 10 to 30 percent, and 
awarded service connection for two other disabilities, the 
Veteran is now meets the threshold requirements for 
consideration for a TDIU award on a schedular basis under 38 
C.F.R. § 4.16(a) (2009).

Additionally, there is no question that the issue of TDIU has 
been reasonably raised by the record.  Crucially, as noted in 
the Introduction above, the Court has held that TDIU is 
encompassed in a claim for increased rating or the appeal of 
an initial rating when such is reasonably raised in the 
record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Therefore, the Veteran's perfected appeals of the denial of 
her increased rating claims include a claim for TDIU, despite 
the fact that the Veteran did not specifically appeal the 
June 2009 rating decision.

In that connection, the issue of entitlement to TDIU should 
be readjudicated by the RO in light of the Board's decisions 
above, in light of the Court's decision in Rice, and in light 
of the fact that the issue of entitlement to TDIU is 
inextricably intertwined with the other increased rating 
claims [knees and hip] the Board is now remanding.  See Smith 
(Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
[noting that where the facts underlying separate claims are 
"intimately connected," the interests of judicial economy 
and avoidance of piecemeal litigation require that the claims 
be adjudicated together]; see also Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].



Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA also should send the Veteran a 
VCAA compliant notice letter informing her 
of the criteria necessary to establish 
TDIU.  VBA should also ask the Veteran to 
identify any additional, relevant private 
or VA treatment records that she wants VA 
to help her obtain.  VBA should take 
appropriate steps to secure copies of any 
such treatment reports identified by the 
Veteran which are not in the record on 
appeal, to include the December 2008 VA 
radiology records of the Veteran's knees 
and hip, which are specified above.  
Efforts to obtain these records should 
also be memorialized in the Veteran's VA 
claims folder.

2.  VBA should schedule the Veteran for an 
examination to determine the current 
nature and severity of her service-
connected right and left knee 
disabilities.  The Veteran's VA claims 
folder must be made available to and be 
reviewed by the examiner.  The examiner 
should assess the Veteran's range of 
motion of both knees, to include both 
flexion and extension.  Additionally, the 
examiner should indicate whether there is 
any functional loss due to pain in either 
knee, or any additional functional loss 
due to weakness, fatigability, 
incoordination, or pain on movement.  A 
report of the examination should be 
prepared and associated with the Veteran's 
VA claims folder.

3.  VBA should also schedule the Veteran 
for VA cardiac examination to determine 
the nature, severity, and etiology of the 
Veteran's current heart disability, if 
any.  The Veteran's VA claims folder and a 
copy of this Remand should be made 
available to, and should be reviewed by 
the examiner.  After examination of the 
Veteran and review of all pertinent 
medical records, the examiner should 
provide an opinion with supporting 
rationale as to whether the Veteran has a 
current heart disability, and if so, is it 
as likely as not that that disability is 
related to the Veteran's in-service heart 
palpitations.  The examiner should 
specifically comment upon the opinion of 
the August 2006 VA examiner.  A report 
should be prepared and associated with the 
Veteran's VA claims folder.  The examiner 
is requested to cite to the relevant 
evidence considered in providing the 
opinion.  

4.  VBA should also forward the Veteran's 
claims folder to a physician to obtain an 
opinion regarding the impact of her 
service-connected disabilities on her 
employability.  The examiner must evaluate 
and discuss the effect of all of the 
Veteran's service-connected disabilities 
on the Veteran's employability.  The 
examiner should opine as to whether it is 
as likely as not that the Veteran's 
service-connected disabilities, without 
consideration of her nonservice-connected 
disabilities, render her unable to secure 
or follow a substantially gainful 
occupation.  The rationale for any opinion 
must be provided.

5.  Following the completion of the 
foregoing, and undertaking any other 
development it deems necessary, VBA should 
review the record, to include all evidence 
received since the August 2009 SSOC, and 
in particular the medical record and 
argument recently submitted by the 
Veteran, and readjudicate the Veteran's 
increased rating, service connection, and 
TDIU claims.  If the benefits sought on 
appeal remain denied, the Veteran and her 
representative should be issued an 
appropriate SSOC, and afforded an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


